internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-113000-01 date date legend original trust decedent brother sister a b c d e f g h i date1 date date plr-113000-01 date dear this is in response to your letter dated date and prior correspondence in which you request rulings concerning the federal income gift and generation- skipping transfer_tax consequences of the proposed division of a_trust you represent the facts to be as follows decedent’s legal guardian established an irrevocable_trust the original trust for decedent’s benefit on date the original trust was amended on date date is prior to date decedent died on date article i paragraph of the original trust provides that upon the death of decedent the trustee shall divide the remaining income into two equal parts and pay over and distribute not less frequently than annually one such equal part to brother so long as he lives and upon his death to his child or children in equal shares the remaining equal part is to be paid to sister and upon her death to her child or children in equal shares upon the death of both brother and sister the entire corpus is to be divided and distributed to the children of brother and sister share and share alike and to the child or children of any such niece or nephew of decedent who is then deceased per stirpes brother died on date brother has four children a b c and d who are currently receiving one-half of the income from the original trust sister is living and receives the remaining one-half of the income sister has five children e f g h and i the parties propose to divide the original trust into six separate trusts trust will consist of four-ninths of the corpus sister will be the sole income_beneficiary of trust upon termination of trust the remaining principal will be distributed to sister’s issue per stirpes except that if any child of sister has predeceased her and leaves no issue surviving her the share that would otherwise have been distributed to such deceased child or the issue of such deceased child will be divided into equal shares one for each living child of brother one for each living child of sister and one for the living issue by representation of each deceased child of either of them who leaves such issue such shares will then be distributed to the person or persons for whom they were set apart subject_to any other applicable terms of trust trust will consist of one-ninth of the corpus brother’s children will be the beneficiaries of one-half of the income of trust and sister will be the beneficiary of the other one-half upon termination of trust the remaining principal will be distributed to sister’s issue per stirpes except that if any child of sister has predeceased her and leaves no issue surviving her the share that would otherwise plr-113000-01 have been distributed to such deceased child or the issue of such deceased child will be divided into equal shares one for each living child of brother one for each living child of sister and one for the living issue by representation of each deceased child of either of them who leaves such issue such shares will then be distributed to the person or persons for whom they were set apart subject_to any other applicable terms of trust trust will consist of one-ninth of the corpus c will be the sole income_beneficiary of trust during her lifetime or until the earlier termination of trust if trust terminates before c’s death the remaining principal will be distributed to c if c dies before the termination of trust the income will be distributed in equal shares to the then living children of brother until the trust’s termination if trust terminates after c’s death the remaining principal will be divided in equal shares one for each living child of brother one for each living child of sister and one for the living issue by representation of each deceased child of either of them who leaves such issue the shares will then be distributed to the person or persons for whom they were set apart subject_to the other applicable terms of trust trust will consist of one-ninth of the corpus a will be the sole income_beneficiary of trust during his lifetime or until the earlier termination of trust if trust terminates before a’s death the remaining principal will be distributed to a if a dies before the termination of trust the income will be distributed in equal shares to the then living children of brother until the trust’s termination if trust terminates after a’s death the remaining principal will be distributed to a’s issue per stirpes however if a has no issue then living the remaining principal will be divided in equal shares one for each living child of brother one for each living child of sister and one for the living issue by representation of each deceased child of either of them who leaves such issue the shares will then be distributed to the person or persons for whom they were set apart subject_to the other applicable terms of trust trust will consist of one-ninth of the corpus b will be the sole income_beneficiary of trust during her lifetime or until the earlier termination of trust if trust terminates before b’s death the remaining principal will be distributed to b if b dies before the termination of trust the income will be distributed in equal shares to the then living children of brother until the trust’s termination if trust terminates after b’s death the remaining principal will be distributed to b’s issue per stirpes however if b has no issue then living the remaining principal will be divided in equal shares one for each living child of brother one for each living child of sister and one for the living issue by representation of each deceased child of either of them who leaves such issue the shares will then be distributed to the person or persons for whom they were set apart subject_to the other applicable terms of trust trust will consist of one-ninth of the corpus d will be the sole income_beneficiary of trust during his lifetime or until the earlier termination of trust if plr-113000-01 trust terminates before d’s death the remaining principal will be distributed to d if d dies before the termination of trust the income will be distributed in equal shares to the then living children of brother until the trust’s termination if trust terminates after d’s death the remaining principal will be distributed to d’s issue per stirpes however if d has no issue then living the remaining principal will be divided in equal shares one for each living child of brother one for each living child of sister and one for the living issue by representation of each deceased child of either of them who leaves such issue the shares will then be distributed to the person or persons for whom they were set apart subject_to the other applicable terms of trust trust trust trust trust trust and trust will each continue to be governed by the terms of the original trust including the termination_date all assets of the original trust will be divided on a pro_rata basis among the six trusts you represent that no additions have been made constructive or actual to the original trust since the death of decedent decedent’s death was prior to date the parties have petitioned the court with jurisdiction over the original trust and on date obtained an order from the court to divide the original trust you have represented that you will petition the court to modify the existing order consistent with the representations made in this ruling_request you have requested the following rulings that if the original trust is divided into six separate trusts each trust will be considered to have been created and irrevocable prior to date and as a result will be exempt from the generation-skipping_transfer_tax imposed by sec_2601 that the division of the original trust will not constitute an additional or constructive_addition to the six newly formed trusts that future distributions from the six newly formed trusts will be exempt from the generation-skipping_transfer_tax imposed by sec_2601 that the division of the original trust the partitioning of the trust assets and the allocation of such assets among the six new trusts will not be considered a sale exchange or other_disposition of property under sec_1001 that as a result of the division of the original trust the beneficiaries will not be deemed to have sold or exchanged their interests in the original trust for interests in the new trusts under sec_1001 that the consent by the beneficiaries to the division of the original trust or the actual division itself will not constitute a transfer for gift_tax purposes by plr-113000-01 those individuals ruling_request sec_1 through generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer gst made after date under b a of the tax_reform_act_of_1986 act and sec_26 b i of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer in this case the original trust was irrevocable on date and no additions constructive or actual have been made to the original trust after that date the parties propose to divide the original trust into six separate successor trusts as described above the proposed division of the original trust does not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division in addition the proposed division will not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust based on the information submitted and the representations made we conclude that the division as proposed will not subject the original trust or any successor trust plr-113000-01 created under the division to the generation-skipping_transfer_tax after the division the resulting successor trusts will continue to be exempt from the generation-skipping_transfer_tax imposed under sec_2601 provided there are no additions to the trusts after date therefore future distributions from trust trust trust trust trust and trust will be exempt from the generation-skipping_transfer_tax ruling_request sec_4 and income_tax sec_61 provides that gross_income includes gains derived from dealings in property sec_102 excludes from gross_income the value of property acquired by gift bequest devise or inheritance sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from a conversion of property into cash or from an exchange of property for other_property differing materially in_kind or extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference if the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite the conversion for the purpose of eliminating a survivorship feature of a joint_tenancy into a tenancy_in_common is a nontaxable_transaction likewise the severance of a joint_tenancy under a partition action pursuant to state law is a nontaxable_transaction see revrul_56_437 1956_2_cb_507 cf revrul_69_486 c b nonpro-rata in-kind distribution from trust pursuant to agreement of beneficiaries is an exchange between the beneficiaries because the trustee was not plr-113000-01 authorized by the trust instrument or local law to make nonpro-rata distribution the determination of how much to whom and when the original trust distributes income and corpus revolves around sister’s life this same result will obtain under the successor trusts after the proposed partition for example if all presumptive beneficiaries or their issue outlive sister the proposed partition will not alter the identity of a beneficiary nor the timing and amount of a distribution as set forth under the original trust when a presumptive beneficiary fails to outlive sister the proposed partition will not alter the identity of a beneficiary nor the amount and timing of a distribution to that beneficiary as set forth under the original trust for example after the partition if an income_beneficiary fails to outlive sister that beneficiary’s income_interest will be divided among the beneficiary’s siblings an identical distribution occurs under the original trust in this circumstance as to corpus after the partition the interest of a beneficiary who fails to outlive sister passes to that beneficiary’s issue if any this same result would obtain under the original trust under these circumstances upon failure of issue the beneficiary’s interest is divided among the children of brother and the children of sister per capita with issue taking by representation this mirrors the required_distribution under the original trust under these circumstances no material_change will occur in the identity of the beneficiaries the amount each will receive or in when the beneficiaries will receive their interests as set forth under the original trust thus no beneficiary will receive an additional interest as a result of the partition or a different interest as a result of the partition also other terms and conditions of each successor trust will be the same as those of the original trust we conclude therefore that the original trust will merely divide into its constituent parts hence the original trust and its beneficiaries will not participate in an exchange for which gain_or_loss must be recognized under sec_61 or sec_1001 as a result of the described partition ruling_request gift_tax sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division of the original trust into six separate trusts as it was prior to the plr-113000-01 division accordingly based on the facts submitted and the representations made we conclude that the proposed division will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 except as specifically set forth above no opinion is expressed or implied regarding the federal tax consequences of this transaction under the cited provisions or any other provision of the code this ruling is expressly conditioned on the modification of the court order dated date this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to the taxpayer sincerely associate chief_counsel passthroughs and special industries by george l masnik chief branch
